NUMBER 13-20-00292-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

HARJIT PABLA AND SOHAN SIGNH,                                                Appellants,

                                            v.

CHRISTINE J. MYERS,                                 Appellee.
____________________________________________________________

              On appeal from the 13th District Court
                   of Navarro County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

       Harjit Pabla and Sohan Signh appeal from the granting of summary judgment by

the trial court in favor of appellee Christine J. Myers. Myers has filed a motion to dismiss
the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c). See TEX. R. APP. P.

42.3(c). 1 We grant the motion.

                                I.       PROCEDURAL BACKGROUND 2

        On July 24, 2019, the trial court entered a partial summary judgment order against

appellants. On May 29, 2020, the trial court granted appellants’ motion to sever the

dismissed claims, and appellants filed the instant appeal on June 24, 2020. Myers filed a

motion to require a supersedeas bond in the trial court, which was granted on September

11, 2020, and ordered appellants to provide a supersedeas bond in the amount of

$108,000. See id. R. 24.2(a)(3). Appellants subsequently filed a motion in this Court to

reduce or vacate the trial court’s order setting supersedeas bond, which was denied on

January 12, 2021. On March 3, 2021, the trial court, upon motion from appellee, entered

another order requiring supersedeas bond in the amount of $108,000 to be “paid on or

before March 11, 2021.” The order also sanctioned appellants in the amount of $1,000,

also to be “paid on or before March 11, 2021.” The record reflects that no supersedeas

bond was filed and that appellants have taken no action to comply with the trial court’s

orders.

                                            II.     ANALYSIS



        1 Under the following circumstances, on any party’s motion–or on its own initiative after giving ten

days’ notice to all parties–the appellate court may dismiss the appeal or affirm the appealed judgment or
order. Dismissal or affirmance may occur if the appeal is subject to dismissal:

        (a) for want of jurisdiction;
        (b) for want of prosecution; or
        (c) because the appellant has failed to comply with a requirement of these rules, a court order, or
            a notice from the clerk requiring a response or other action within a specified time.

TEX. R. APP. P. 42.3.
        2This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                     2
       Based upon the failure of appellants to pay the associated sanctions, and/or file a

supersedeas bond, Myers has requested this court to dismiss the appeal. “When the

judgment is for something other than money or an interest in property, the trial court must

set the amount and type of security that the judgment debtor must post.” Id. Appellants

have not superseded the judgment, even after being explicitly ordered to do so twice by

the trial court’s orders of September 11, 2020 and March 3, 2021. Inasmuch as the trial

court's orders have not been complied with, we grant the dismissal of the appeal. See id.

R. 42.3(c); Ark of Safety Christian Church, Inc. v. Church Loans & Investments Tr., 279

S.W.3d 775, 777 (Tex. App.—Amarillo 2007, no pet.).

                                    III.   CONCLUSION

       Myers’s motion to dismiss is hereby granted and the appeal is dismissed for failure

to comply with the trial court’s orders. See TEX. R. APP. P. 42.3(c).



                                                                NORA L. LONGORIA
                                                                Justice


Delivered and filed on the
1st day of April, 2021.




                                             3